DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pre-Brief Conference Request, filed 10/26/2020, with respect to claims 1, 9, and 18 have been fully considered and are persuasive.  The Final Rejection of 06/26/2020 has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynam (U.S. Patent Publication No. 20120162427) hereinafter referred to as Lynam; in view of Tippy et al. (U.S. Patent Publication No. 20170313288) hereinafter referred to as Tippy.

an image detection and classification system for a vehicle, comprising:
a first display (e.g. interior rearview video mirror display 20 of fig. 12);
a second display (e.g. surround view display 28 of fig. 12); and
an image capturing unit for capturing an image and displaying the image on at least one of the first display and the second display (e.g. rearward viewing camera 18 of fig. 1).
Lynam fails to explicitly disclose an image processing unit configured to process the captured image to improve a clarity of the captured image in response to the captured image having an obstruction value exceeding a threshold obstruction value, wherein the obstruction value represents a level of clarity degradation for the captured image caused by dirt or debris on the image capturing unit.
However, Tippy teaches an image processing unit configured to process the captured image to improve a clarity of the captured image in response to the captured image having an obstruction value exceeding a threshold obstruction value (e.g. if one or more vehicle camera lenses is not cleanable to a desired level due to an excessive amount or type of debris, one or more electronic control units connected to or associated with camera protection and cleaning system 400,500,600 may be configured to digitally process the acquired images or video to enhance the quality of the resulting images or video and/or to exclude such debris from the resulting images and video that is displayed to the driver; paragraph 71), wherein the obstruction value represents a level of clarity degradation for the captured image caused by dirt or debris on the image capturing unit (e.g. camera protection and cleaning system 400 may be configured to utilize the sensor to detect whether dirt or debris exists on the camera lens 405 to cease sweeping wipers 460 over camera lens 405 when the sensor no longer detects dirt or debris on the camera lens 405 or when the amount of dirt or debris detected on the camera lens 405 falls below a predetermined threshold; paragraph 53). 


Regarding Claim 2, Lynam discloses the image detection and classification system of claim 1, wherein the first display and the second display are each at least one of a side image display, a instrument panel display, a standalone display screen, a navigation display, a center console display, a door trim display, and a dashboard trim display (e.g. the present invention provides a surround vision display system that is operable to display, such as during a reversing maneuver of the vehicle, rearward video images at a video display screen disposed at or in an interior rearview mirror assembly of the vehicle, and is operable to display surround view or bird's-eye view or panoramic-view images or representations at a display screen disposed at or in an instrument panel or center console or the like of the vehicle; paragraph 27).

Regarding Claim 3, Lynam discloses the image detection and classification system of claim 1, wherein the first display is a side image display which is configured to display the captured image at all times during operation of the vehicle without processing to improve clarity of the captured image (e.g. a vision display system for a vehicle includes a plurality of cameras having exterior fields of view, a first display screen disposed in an interior rearview mirror assembly of the vehicle, and a second display screen disposed at or in a console or instrument panel of the vehicle. The cameras include a rearward viewing camera, a forward viewing camera, a driver side viewing camera and a passenger side viewing camera; abstract).

Regarding Claim 4, Lynam fails to explicitly disclose the image detection and classification system of claim 1 or claim 3, wherein the second display is an instrument panel display which is configured to display the processed image in response to the obstruction value exceeding the threshold obstruction value.
However, Tippy teaches wherein the second display is an instrument panel display which is configured to display the processed image in response to the obstruction value exceeding the threshold obstruction value (e.g. if one or more vehicle camera lenses is not cleanable to a desired level due to an excessive amount or type of debris, one or more electronic control units connected to or associated with camera protection and cleaning system 400,500,600 may be configured to digitally process the acquired images or video to enhance the quality of the resulting images or video and/or to exclude such debris from the resulting images and video that is displayed to the driver; paragraph 71). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Tippy’s invention to include Lynam’s invention, to provide a method and an apparatus for warning an obstacle, which intuitively transmit obstacle information to a driver by improving visibility and observability for the obstacle through a brightness adjustment of an image acquired by an image sensor.

Regarding Claim 9, claim 9 is rejected for the same reasons set forth in the rejection of claim 1.

Regarding Claim 10, claim 10 is rejected for the same reasons set forth in the rejection of claim 2.

Regarding Claim 11, claim 11 is rejected for the same reasons set forth in the rejection of claim 3.

Regarding Claim 12, claim 12 is rejected for the same reasons set forth in the rejection of claim 4.

Regarding Claim 18, claim 18 is rejected for the same reasons set forth in the rejection of claims 9-11.

Claims 5, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynam; in view of Tippy; further in view of Glaser et al. (U.S. Patent No. 9770987) hereinafter referred to as Glaser.

Regarding Claim 5, Lynam fails to explicitly disclose the image detection and classification system of claim 1 or claim 3, wherein the second display is a pop up display which only appears in response to the obstruction value exceeding the threshold obstruction value.
However, Glaser teaches wherein the second display is a pop up display which only appears in response to the obstruction value exceeding the threshold obstruction value (e.g. a driver alert 110 is shown superimposed on an in-vehicle map 112, which is displayed on display screen 106. Driver alert 110 is also displayed on a side view mirror 114 and an instrument cluster 116. The term "superimposed" is used broadly to include any mechanism for combining navigation map 112 and driver alert 110 on a single display; column 4 lines 66-67 through column 5 lines 1-5). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lynam and Tippy’s invention to include Glaser’s invention, to provide systems and methods for coordinating driver alerts with a navigation system via a safety visualization system.



Regarding Claim 17, Lynam fails to explicitly disclose a vehicle, comprising the image detection and classification system of claim 1 (e.g. driver vehicle 108 of fig. 1).
However, Glaser teaches a vehicle, comprising the image detection and classification system of claim 1 (e.g. driver vehicle 108 of fig. 1). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lynam and Tippy’s invention to include Glaser’s invention, to provide systems and methods for coordinating driver alerts with a navigation system via a safety visualization system.

Claims 6-8, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynam; in view of Tippy; further in view of Won et al. (U.S. Patent Publication No. 20160057393) hereinafter referred to as Won.

Regarding Claim 6, Lynam fails to explicitly disclose the image detection and classification system of claim 1, wherein the obstruction value of the captured image is determined using at least one of total image brightness, total image contrast, pixel brightness, and pixel contrast. 
However, Won teaches wherein the obstruction value of the captured image is determined using at least one of total image brightness, total image contrast, pixel brightness, and pixel contrast (e.g. the present disclosure can guide the driver's eye to the obstacle and so improve visibility and observability for the obstacle by using a high-contrast effect increasing the brightness of the obstacle in the image and using a shadow effect to the outline of the obstacle; paragraph 25). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lynam and Tippy’s invention to include Won’s method for warning an obstacle of a vehicle, to provide a method and an apparatus for warning an obstacle, which intuitively transmit obstacle information to a driver by improving visibility and 

Regarding Claim 7, Lynam fails to explicitly disclose the image detection and classification system of claim 1, wherein, in response to the obstruction value exceeding the threshold obstruction value, a warning notification comprising at least one of a text overlaying or arranged around the processed image, an icon overlaying or arranged around the processed image, a colored light overlaying or arranged around the processed image, and a warning noise is provided by the vehicle. 
However, Won teaches wherein, in response to the obstruction value exceeding the threshold obstruction value, a warning notification comprising at least one of a text overlaying or arranged around the processed image, an icon overlaying or arranged around the processed image, a colored light overlaying or arranged around the processed image, and a warning noise is provided by the vehicle (e.g. the warning output 90 outputs a warning signal if the collision time is less than the threshold time. At this time, the warning signal may be implemented as a combination of lighting of a light emitting element, an audio signal, a voice signal, and the like; paragraph 44). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lynam and Tippy’s invention to include Won’s method for warning an obstacle of a vehicle, to provide a method and an apparatus for warning an obstacle, which intuitively transmit obstacle information to a driver by improving visibility and observability for the obstacle through a brightness adjustment of an image acquired by an image sensor.

the image detection and classification system of claim 1, wherein the threshold obstruction value is at least one of preset and adjustable by a user. 
However, Won teaches wherein the threshold obstruction value is at least one of preset and adjustable by a user (e.g. the image processor 70 actively adjusts brightness of each of the segmented blocks in a preset ratio according to the collision time (S16); paragraph 50). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lynam and Tippy’s invention to include Won’s method for warning an obstacle of a vehicle, to provide a method and an apparatus for warning an obstacle, which intuitively transmit obstacle information to a driver by improving visibility and observability for the obstacle through a brightness adjustment of an image acquired by an image sensor.

Regarding Claim 14, claim 14 is rejected for the same reasons set forth in the rejection of claim 6.

Regarding Claim 15, claim 15 is rejected for the same reasons set forth in the rejection of claim 7.

Regarding Claim 16, claim 16 is rejected for the same reasons set forth in the rejection of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAFEMI OLUDAYO SOSANYA whose telephone number is (571)270-1069.  The examiner can normally be reached on M-F 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN BRUCKART can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OBAFEMI O SOSANYA/Primary Examiner, Art Unit 2423